Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claim 1 is amended. Claims 4, 5 are withdrawn. Claims 15-114 are canceled. New claim 120 is added.
Newly submitted claim 120 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claim 120 is directed to transfected cell line. It is noted applicant elected “construct” in the reply filed 3/30/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 120 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-3, 6-14, 115-119 are under consideration.

Claim Rejections - 35 USC § 112 
2. (previous rejection, withdrawn) Claims 1-3, 6-14, 115-119 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 101 
3. (previous rejection, withdrawn) Claims 1-3, 6-9, 13, 14, 115, 116, 119 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

4. Claims 1-3, 6-14, 115-119 are allowable as to the elected species. Claims 4, 5, 120, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 1/10/2020, is hereby withdrawn and claims 4, 5, 120 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

14. (currently amended) The nucleic acid of claim 13, characterized in that the AAV is selected from the group consisting of bovine AAV (b-AAV), canine AAV (CAAV), mouse AAV1, caprine AAV, rat AAV, avian AAV (AAAV), AAV1[[ ]], AAV2, AAV3b, AAV4, AAV5, AAVE6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, and AAV13. 


Reasons for Allowance

6. The following is an examiner’s statement of reasons for allowance: the nucleic acid as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. Claims 1-14, 115-120 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648